DETAILED ACTION


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:  The instant invention is related to video-encoding method, video-decoding method, and apparatus implementing same.

Prior art was found for the claims as follows:
Chen et al. (Chen) [US 2013/0107953 A1] ([0007], [0027], [0030], the use of random access pictures)
Prior art was found in parent application 16/222383 and applied as indicated in office action mailed on July 31, 2019.  However, the applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention. The features are
 “wherein the leading picture associated with the CRA picture is not output when the random access point picture is the CRA picture and a random access happens to the CRA 15 picture, and wherein the leading picture associated with the IDR picture is decoded by using at least one of the IDR picture and another leading picture as a reference picture when the random access point picture is the IDR picture and the random access happens to the IDR picture” are not found or suggested in the prior art.  

taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claims 1-6 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488